Citation Nr: 1223867	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  09-06 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability (bilateral hand disfigurement) which is claimed to have resulted from procedures performed on behalf of VA on March 1, 2006 and June 2, 2006.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1965 to June 1968. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Portland, Oregon Department of Veterans Affairs (VA) Regional Office (RO). 

In March 2011, a Travel Board hearing was held before the undersigned, and a transcript of the hearing is associated with the claims file.

In June 2011, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to obtain additional records, including VA treatment records, as well as a VA medical opinion.  The action specified in the June 2011 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran provided informed consent to the surgical procedures performed on March 1, 2006 and June 2, 2006.  

2.  The Veteran does not have an additional disability, to include bilateral hand disfigurement, as a result of the surgical procedures performed on March 1, 2006 and June 2, 2006 that is either the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA or Dr. T.N. or an event that was not reasonably foreseeable.  


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability (bilateral hand disfigurement) which is claimed to have resulted from procedures performed on behalf of VA on March 1, 2006 and June 2, 2006 have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In March 2006 (right hand) and June 2006 (left hand), the Veteran underwent surgery on behalf of VA by T. N., M.D. for Dupuytren's contractures.  The Veteran contends that subsequent to these surgeries, he now has bilateral hand disfigurement.  Specifically, he alleges that he has extreme scar tissue, pain and numbness; that he is unable to grip anything; and that his hands are grossly disfigured. 

Under 38 U.S.C.A. § 1151, disability compensation shall be awarded for a "qualifying additional disability" in the same manner as if the additional disability were service connected.  The additional disability qualifies for compensation if the disability is not the result of the veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination provided under the laws administered by VA.  In order to constitute a qualifying additional disability, the proximate cause of the additional disability must have been (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the facility furnishing the care, treatment, or examination, or (2) an event not reasonably foreseeable.  These provisions of law apply to claims received by VA on or after October 1, 1997.  38 C.F.R. § 3.361(a) (2011).

To determine whether an additional disability was caused by medical treatment, VA compares the veteran's condition immediately before the beginning of such treatment to his condition thereafter.  To establish causation, the evidence must show that the treatment resulted in the veteran's additional disability.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability or died does not establish cause.  Disability that is due to the continuance or natural progress of the disease is not due to VA treatment unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(b), (c).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment proximately caused a veteran's additional disability, it must be shown that the medical treatment caused the additional disability, and that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or that VA furnished the medical treatment without the veteran's informed consent.  Whether the proximate cause of a veteran's additional disability or death was an event not reasonable foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d).  

Determinations as to whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1).  Failure to advise a patient of a foreseeable risk can be considered a minor, immaterial deviation under the regulation if a reasonable person in similar circumstances would have proceeded with the medical treatment even if informed of the foreseeable risk.  See McNair v. Shinseki, 25 Vet. App. 98 (2011).

Treatment records from Dr. T. N. dated from February 2006 to June 2006 show, in part, that the Veteran underwent the aforementioned surgeries to correct Dupuytren's contractures of both hands.  On the March 1, 2006 operative report, Dr. T. N. notes that the risks were explained to the Veteran.  Such risks included bleeding; infection; poor results; scar; further surgery; recurrence; tendon, vessel and nerve damage; fistula; failure to improve; flap necrosis; and other potential complications.  He indicated that the Veteran understood the risks and agreed to proceed.  A review of the record reveals that the informed consent for the March 1, 2006 procedure is not associated with the claims file, although informed consent for the June 2, 2006 left hand procedure, as well as the Veteran's second June 28, 2006 right hand procedure are associated with the claims file.  

Nevertheless, the Veteran has alleged in written statements and testified at his hearing that he was not advised of the risks involved with the procedure performed on March 1, 2006 and June 2, 2006.  

On remand, the Appeals Management Center was unable to obtain a copy of the signed informed consent form for the March 1, 2006 surgery; however, it appears that the Veteran does not deny that he actually signed an informed consent form on March 1, 2006.  At his March 2011 hearing, the Veteran and his spouse testified that he was given the informed consent form, but that this was done after he was sedated and the contents of the form were not fully explained.  Hearing Transcript at 8-9 (March 22, 2011).  They testified that he was already on the gurney to be taken into the operating room when he was handed the informed consent form and told that he needed to sign it so that the operation could proceed.  Id.

While Dr. T. N. references that the Veteran understands the risks and agreed to proceed, in light of the Veteran's allegations that he was not informed of the risks involved in the March and June 2006 surgeries, a determination must be made as to whether there was informed consent.  This involves consideration of whether the Veteran's health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  

VA regulations provide that informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient of the proposed diagnostic or therapeutic procedure or course of treatment; the expected benefits; reasonably foreseeable associated risks, complications, or side effects; reasonable and available alternatives; and anticipated results if nothing is done.  See 38 C.F.R. § 17.32(c) (2011).  In addition, signature consent is required for all diagnostic and therapeutic treatments or procedures that: (i) Require the use of sedation; (ii) require anesthesia or narcotic analgesia; (iii) are considered to produce significant discomfort to the patient; (iv) have a significant risk of complication or morbidity; (v) require injections of any substance into a joint space or body cavity; or (vi) involve testing for Human Immunodeficiency Virus (HIV).  The informed consent process, including signed consent form, must be filed in the patient's health record.  38 C.F.R. § 17.32(d) (2011).

"When there is a dispute concerning what information a doctor provided to his patient, a factual issue is raised whether a generic consent form indicating the patient was advised of the risks of surgery is more probative than the claimant's statements that a specific risk of the surgery was not discussed."  McNair v. Shinseki, 25 Vet. App. 98, 104 (2011), citing Salis v. United States, 522 F. Supp. 989, 1000 (M.D. Pa. 1981) (noting that when there is a general consent form and contrary lay assertions, the issue becomes one of credibility for the trier of fact). 

On February 20, 2006, the Veteran underwent an examination with Dr. T.N. The report states a "lengthy PAR was explained" to the Veteran.  PAR stands for procedures, alternatives and risks.  The risks included scarring, infection, poor results, failure to improve, need for further surgery, tendon/vessel/nerve damage, and recurrence.  Dr. T.N. noted that the Veteran was given ample time to ask questions.  On the date of the surgery - March 1, 2006 - the operative report indicates that a "lengthy PARQ was explained" to the Veteran.  PARQ stands for procedures, alternatives, risks, and questions.  The risks were again explained, which included bleeding, infection, poor results, scar, further surgery, recurrence, tendon/vessel/nerve damage, fistula, failure to improve, flap necrosis, and other potential complications.  It was noted that the Veteran understood and agreed to proceed. 

A similar process took place prior to the Veteran's second surgery in June 2006.  The Veteran underwent a pre-operative examination on June 1, 2006, at which time, again, a "lengthy PAR was explained" to the Veteran, and he was given ample time to ask questions.  Consent to the procedure was obtained.  The operative report shows that prior to the June 2, 2006 surgery, the risks of the procedure were again explained to the Veteran.  It was noted that the Veteran understood and agreed to proceed. 


Although the Veteran has claimed that the risks of the surgeries Dr. T.N. performed were not explained to him, in this case, the Board finds the contemporaneous medical evidence to be significantly more probative than the Veteran's testimony concerning what he was told about his surgeries.  See, e.g., United States v. U.S. Gypsum Co., 333 U.S. 364, 396 (1948) (giving little weight to testimony in conflict with contemporaneous documents); Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran).  These records clearly show that the Veteran was repeatedly informed that his surgeries carried a number of risks, including those that he specifically complains of here - scarring, poor outcome, recurrence, and the need for other surgeries.  Although the Veteran seems to suggest that these records are essentially fabrications, the Board concludes there is no objective evidence to support that theory.  Rather, it appears that Dr. T.N. fully discussed the procedures and the associated risks prior to both surgeries during an office visit and then prior to both surgeries being performed while at the hospital. 

The Veteran claims that he was given an informed consent form to sign for his March 1, 2006 surgery under the influence of a sedating drug.  Although he may have signed the actual form "while on the gurney," he does not allege that the discussions documented to have taken place at Dr. T.N.'s office and at the hospital prior to the surgery were conducted while he was under sedation.  In fact, if he is to be believed, then the notations that he understood the PAR's and consented to the operations would be complete fabrications.  This would be such a gross violation of the standard of care a normal physician would follow as to make their actual occurrence improbable.  It is the Board's responsibility to weigh the probative value of conflicting evidence.  Here, the Board finds the medical records generated during office visits and at the time of the surgeries outweigh the Veteran's statements.  The Board concludes the more likely explanation is that even if the Veteran signed the consent form just prior to surgery, he was still adequately informed of the risks of his surgeries during two separate discussions. 

Accordingly, the Board finds that the Veteran's health care providers substantially complied with the requirements of 38 C.F.R. § 17.32 and that the Veteran gave informed consent to both the March 1, 2006 and June 2, 2006 surgical procedures.

The Board will now turn to the Veteran's contention that Dr. T.N. was negligent in performing these operations, which caused the Veteran to develop an additional disability of both hand.  As noted above, he alleges he has extreme scar tissue, pain and numbness; he is unable to grip anything; and that his hands are grossly disfigured.  

The Board has reviewed the operative reports for both surgeries and there is no evidence of any complications.  Additionally, there is no evidence in any of the Veteran's VA treatment records suggesting that there was any negligence in how these procedures were performed.  The Veteran has not submitted an opinion from any of his treatment providers that Dr. T.N. was negligent or failed to follow the standard of care in providing treatment to the Veteran.

In October 2011, the Veteran was afforded a VA examination of his hands.  Following an extremely comprehensive examination, as well as a review of all the evidence, the examiner reached the following conclusion:

The Veteran does not suffer from additional disability of his hands resulting from (or aggravated by) the March 1, and June 2, 2006 procedures and associated care that was an unforeseen consequence or due to negligence or error on the part of the treating providers.  His current disability in both hands is the result of natural progression of his disease as well as unfortunate but known consequences of his treatment.  The overall standard of care was within normal limits.  

The examiner further explained:

Dupytren's contracture is a difficult problem to "cure."  It can cause severe contracture of the hand and loss of function.  There are a variety of accepted treatments including the treatments he had by [Dr.T.N.] and [another VA doctor].  They all have potential risks and benefits associated with them.  They also have potential for failure and progression of disease.  These were documented in the chart prior to his procedures.  He is now considering another surgery on his right hand but is not sure he wants to proceed with surgery.  I suggest he discuss the risks and benefits with his surgical team and realistic expectations for his recovery.

Although the examiner did not explicitly say so, he seems to imply that the Veteran had, and continues to have, unrealistic expectations about how much his condition can be expected to improve with surgery.  

Based on the above evidence, the Board must conclude that any additional disability of the hands the Veteran has following his March 1, 2006 and June 2, 2006 surgeries is not due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA or Dr. T.N. or to an event not reasonably foreseeable.  It is the opinion of the VA examiner that any additional disability the Veteran has is either the result of the natural progression of his disability or the result of known consequences of the surgical procedures performed.  The examiner found no evidence of negligence or error on the part of Dr. T.N. and the Board has already determined that the Veteran gave informed consent to both procedures.  

The only evidence of record that contradicts the October 2011 VA examiner's opinion is the unsupported lay opinion of the Veteran.  Essentially, the Veteran has offered his opinion as to the etiology of his bilateral hand disability.  The Veteran has not demonstrated that he has any knowledge or training in determining the etiology of such conditions.  In other words, he is a layman, not a medical expert.  The Board recognizes that there is no bright line rule that laypersons are not competent to offer etiology opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Evidence, however, must be competent evidence in order to be weighed by the Board.  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.

In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew support from Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) for support for its holding.  Id.  In a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Although the Veteran seeks to offer etiology opinions rather than provide diagnoses, the reasoning expressed in Jandreau is applicable.  The Board finds that the question of whether the Veteran currently has an additional disability due to negligence by a VA care provider or the unforeseen consequences of a VA medical procedure is too complex to be addressed by a layperson.  This connection or etiology is not amenable to observation alone.  Rather, it requires knowledge specific to someone with medical training and skills.  Hence, the Veteran's opinion of the etiology of any additional disability is not competent evidence and is entitled to low probative weight.

For all the above reasons, entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability (bilateral hand disfigurement) which is claimed to have resulted from procedures performed on behalf of VA on March 1, 2006 and June 2, 2006 is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by a letter sent to the Veteran in October 2007, prior to the initial RO decision.  This letter informed the Veteran of what evidence was required to substantiate his claim, as well as VA and the Veteran's respective duties for obtaining evidence.  The Veteran was also informed of how VA assigns disability ratings and effective dates.  

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has obtained the Veteran's service treatment records, as well as VA treatment records.  The Veteran was provided an opportunity to set forth his contentions during the March 2011 hearing before the undersigned Veterans Law Judge.  The appellant was afforded a VA medical examination in October 2011.  The examination is adequate and probative for VA purposes because the examiner relied on sufficient facts and data, provided a rationale for the opinion rendered, and there is no reason to believe that the examiner did not apply reliable scientific principles to the facts and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability (bilateral hand disfigurement), which is claimed to have resulted from procedures performed on behalf of VA on March 1, 2006 and June 2, 2006, is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


